327 S.W.3d 4 (2010)
REHNQUIST DESIGN & BUILD INC. and Robert Rehnquist, Respondents,
v.
Dr. John WELTMER and Peggy Weltmer, Appellants.
No. ED 93444.
Missouri Court of Appeals, Eastern District, Division Two.
October 19, 2010.
Application for Transfer to Supreme Court Denied December 1, 2010.
Nelson L. Mitten, Michael P. Wolf, St. Louis, MO, for Appellant.
Eugene Portman, Michael J. Lach, Clayton, MO, for Respondent.
GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.
Prior report: 2009 WL 6615715; 2009 WL 2206952; 2009 WL 6615716.

ORDER
PER CURIAM.
Joseph and Peggy Weltmer (hereinafter and collectively, "Appellants") appeal from the trial court's judgment in favor of Rehnquist Design & Build, Inc. (hereinafter, "Contractor") on their claim for breach of contract and against Robert Rehnquist on their claim for Missouri Merchandising Practices Act violations. Appellants raise four points on appeal. First, Appellants argue the trial court erred in granting partial summary judgment in Contractor's favor on its second amended counterclaim for restitution. Second, Appellants argue the trial court erred in denying their motion for directed verdict, motion for judgment notwithstanding the verdict, and motion for new trial in that Appellants claim they did not materially breach the contract because the parties mutually agreed to terminate the contract. Third, Appellants claim the trial court erred in denying their motion for new trial on their breach of contract claim against Contractor because the verdict was against the weight of the evidence. Finally, Appellants argue the trial court abused its discretion in awarding them only $6,000 in attorneys' fees.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. The trial court's judgment is affirmed pursuant to Rule 84.16(b).